PER CURIAM:
Synalloy Corporation appeals from a final order in a declaratory judgment action entered in favor of Continental Casualty Company and dismissing all claims for damages against Synalloy’s other insurers. After carefully reviewing the district court’s analysis in this complex insurance case, we find that it is sound and in accordance with the law. We therefore affirm on the basis of the district court orders. See Continental Casualty Co. v. Synalloy Corp., 667 F.Supp. 1550 (S.D.Ga.1985) and *1025Continental Casualty Co. v. Synalloy Corp., 667 F.Supp. 1563 (S.D.Ga.1986). Having affirmed the rulings of the district court, the cross appeal of Continental Casualty Company is moot and hereby DISMISSED.